11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


In re Rosanna Banda,                           * Original Mandamus Proceeding

No. 11-13-00355-CV                             * December 13, 2013

                                                * Per Curiam Memorandum Opinion
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

       This court has considered relator’s petition for writ of mandamus and
concludes that the writ of mandamus should be conditionally granted. Therefore, in
accordance with this court’s opinion, the petition for writ of mandamus is
conditionally granted. The Honorable Judge Aleta Hacker is directed to vacate her
order of November 8, 2013, and to dismiss the underlying proceeding without
prejudice as required by Section 263.401 of the Family Code. A writ of mandamus
will issue only if Judge Hacker fails to act by January 10, 2014.